id uilc cca-11281523-12 number release date from -------------------- sent wednesday date pm to ------------------- cc --------------------- bcc subject sec_911 and forms and hello -------- here is the information you requested about how the sec_911 housing deduction should be calculated on form sec_1040 and in general the housing exclusion and the housing deduction under sec_911 are calculated in such a way that two similarly situated taxpayers will pay the same amount of tax regardless of whether they take the exclusion or deduction in order to achieve this the deduction is calculated differently on form sec_1040 than deductions are normally calculated in contrast the housing deduction is generally taken by the housing exclusion is the amount provided by the taxpayer’s employer for housing_expenses incurred while living and working in the foreign_country self-employed individuals working abroad the deduction is taken by taxpayers who do not receive a housing stipend from an employer or whose employer-provided housing stipend is less than the actual cost of housing subject_to limitations and their housing_expenses are instead paid for out of their own income at least partially for purposes of calculating the sec_911 housing exclusion and deduction a qualifying taxpayer who is paid foreign_earned_income in the amount of dollar_figurex and a housing stipend in the amount of dollar_figurey from an employer will be treated the same as a qualifying self-employed taxpayer with income in the amount of dollar_figurex y where y is spent on housing assuming they are otherwise identically situated they will owe the exact same amount of tax here are how the mechanics of how the forms work first the housing exclusion housing deduction and foreign_earned_income_exclusion are all subtracted from total gross_income on the form_1040 at line sec_21 and or to arrive at agi on form_1040 line next exemptions and the itemized or standard_deduction are subtracted from agi at line sec_40 and sec_42 to arrive at taxable_income the tax on this taxable_income is determined on the foreign_earned_income tax worksheet for form_1040 line the housing exclusion housing deduction and foreign_earned_income_exclusion are all added to the taxable_income amount this ensures that the taxpayer’s income that exceeds the amounts allowed under sec_911 will be ‘stacked’ on top of the amounts and thereby be taxed at the appropriate rates the worksheet then calculates a total hypothetical tax that would apply to this grossed-up amount in the absence of sec_911 finally the worksheet calculates a hypothetical amount of tax for the sec_911 amounts the difference between this amount and the hypothetical tax on the grossed-up amount is the taxpayer’s actual tax_liability by making the sec_911 housing deduction an above-the-line deduction adding it to taxable_income to create a grossed-up amount and then subtracting the tax attributable to that amount from the tax that would be owed on the grossed-up amount forms and work together to ensure that the housing deduction and housing exclusion are effectively treated the same if the housing deduction were instead simply deducted once when first calculating taxable_income a taxpayer taking the housing exclusion could end up paying more tax than a taxpayer taking the deduction because the taxpayers might otherwise fall in different tax brackets that was not the intent of the statute and the slightly more complicated approach taken above protects parity i hope this answers your question please let me know if you have more questions thanks ---------------------- ------------------ -------------------
